Title: From George Washington to Simeon DeWitt, 16 December 1780
From: Washington, George
To: DeWitt, Simeon


                        
                            Sir
                            Head Quarters New Windsor Decr 16th 1780
                        
                        I have the pleasure to inform you, that you are appointed by the Honble The Congress to succeed the late Mr
                            Erskine, as Surveyor to the Army; and have to request that you will attend at Head Quarters, as soon as may be. I am, with
                            great regard Sir Your Most Obedient & Humble Servant
                        
                            Go: Washington
                        
                        
                            P.S. You will be pleased to bring the Papers of the Office with you.
                        
                        
                    